DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-7, 10-12 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Proudian [US 4917097 A].
As per claim 1, Proudian teaches an intraluminal imaging device (Proudian Figs 1, 5, 11), comprising: 
a catheter comprising a distal portion configured to be positioned within a patient (Proudian Fig 1 item 20, Col 6 lines 31-33 “the catheter assembly 20 is a three-part assembly, having a guide wire 19, a guide catheter 20a…and a smaller diameter catheter 20b that fits inside the guide catheter”);
a differential conductor pair extending within the catheter (Proudian Fig 5 item 28, Col 5 lines 20-32); 
a primary controller coupled to the distal portion of the catheter and in communication with the differential conductor pair and a plurality of secondary controllers coupled to the distal portion of the catheter and in communication with the primary controller (Proudian Fig 11 annotated below, components identified as primary controller refers to the claimed primary controller coupled to the distal portion of the catheter and in communication with the differential conductor pair and components identified as secondary controllers 60 refers to the claimed secondary controllers coupled to the distal portion of the catheter); 

    PNG
    media_image1.png
    688
    752
    media_image1.png
    Greyscale

and 
a plurality of imaging elements coupled to the distal portion of the catheter (Proudian Fig 11, items XD1…XDn), wherein the plurality of imaging elements is communication with the primary controller through the plurality of secondary controllers (Proudian Fig 11, Col 11 line 42 to Col 12 line 7), and 
wherein the primary controller is configured to: receive, from the differential conductor pair, a differential signal pair (Proudian Col 11 lines 29-33 “ the preferred embodiment, a single pair of wires T+, T- in the cable carry the excitation signals as differential pulses in series format from the signal processor 30 to the chips 54”); generate, based on the differential signal pair, a command signal comprising a transmit trigger to activate at least one imaging element of the plurality of imaging elements to emit ultrasonic energy (Proudian Col 11 lines 32-35 “each excitation signal is routed to an appropriate one of the transducer elements in order to execute an excitation sequence ” Proudian Col 11 line 59 to Col 12 line 17 “Each excitation signal intended for one of the transducer elements XDn travels down the transmission lines T+, T- as a differential pulse. Preferably, …At the master chip 54, this differential pulse is received and amplified by the differential pulse receiver amplifier 62 …” ) ; and provide the command signal to a secondary controller of the plurality of secondary controllers (Proudian Col 14 lines 3-23 “ the sequential stepping through the 16 channels 60 …Each of the output lines QN of the shift register 84 is used to sequentially and individually enable the transducer channels 60 on the chip 54 by way of a NAND gate 60a and an enable input to the corresponding channel amplifier 60b. As indicated in FIG. 11, there is a one-to-one correspondence between the individual outputs QN of the shift register 84 and the individual transducer channels 60…”).
As per claim 2, Proudian further teaches wherein the primary controller is further configured to generate an operating voltage based on the differential signal pair, and provide the operating voltage to the secondary controller of the plurality of secondary controllers (Proudian Col 14 lines 32-57 “ Two bias generator amplifiers 70, 72 on each chip 54 are responsible for producing the desired bias voltages needed for the operation of each chip. … To activate a channel amplifier 60b, the bias voltage AMP BIAS line is supplied to the amplifiers by the second bias generator 72 after the associated transducer element XDn has been excited to generate ultrasonic acoustic waves.”).
As per claim 3,  Proudian further teaches wherein the primary controller comprises a voltage divider (Proudian Fig 11, supply voltage V+, V-, bias generators 70, 72 comprise voltage driver).
As per claim 5, Proudian further teaches wherein the primary controller comprises a command decoder configured to generate the command signal based on the differential signal pair (In view of parent claim1, examiner interprets “a command decoder” as circuitry to convert differential signal to an activation signal.  Command Decoder annotated below.  Note final activation signal to transducer is based on the signal from this circuitry).

    PNG
    media_image2.png
    610
    781
    media_image2.png
    Greyscale

As per claims 6-7, Proudian further teaches wherein the primary controller is in communication with the plurality of imaging elements only through the plurality of secondary controllers, or a plurality of conductive traces coupling the plurality of imaging elements to only the plurality of secondary controllers (Proudian Fig 11 does not show any other connection /wires/ traces to items XDn other than from the item 60).
As per claim 10, Proudian further teaches further comprising a high voltage conductor extending within the catheter and configured to supply a voltage to drive the activated imaging element to emit the ultrasonic energy (Proudian Fig 11, V+, V- to cable 28 inherently requires wires.  See also Col 9 lines 7-10.  Note, in view of applicant spec, high voltage is interpreted as supply voltage).
As per claim 11, Proudian further teaches further comprising a ground conductor extending within the catheter (Proudian Col 9 lines 10-13).
As per claim 12, Proudian further teaches wherein the primary controller is configured to generate, based on the differential signal pair, a second command signal comprising a receive trigger to activate an imaging element of the plurality of imaging elements to receive ultrasonic echoes of the emitted ultrasonic energy (Proudian Col 11 line 29-34 “ In the preferred embodiment, a single pair of wires T+, T- in the cable carry the excitation signals as differential pulses …Furthermore, at any given time only one of the 16 channels 60 on an active chip 54 is free to be excited by an excitation signal or to receive reflections or echos”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proudian as applied to claim 1 above and further in view of Eberle [US 20110034809 A1].
As per claims 8-9, Proudian teaches claim 1 as discussed above.  Proudian does not expressly teach wherein the primary controller is aligned with the plurality of secondary controllers such that the primary controller and the plurality of secondary controllers are disposed around a longitudinal axis of the catheter, and wherein the primary controller comprises a same shape as each secondary controller of the plurality of secondary controllers.
Eberle in the same field of endeavor, teaches wherein the primary controller is aligned with the plurality of secondary controllers such that the primary controller and the plurality of secondary controllers are disposed around a longitudinal axis of the catheter, and wherein the primary controller comprises a same shape as each secondary controller of the plurality of secondary controllers (Eberle Fig 3 items 6. Are integrated circuits / controllers.  They all have substantially similar shape).
	At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify system in Proudian by integrating circuitry arrangement as in Eberle.  The motivation would be to ultrasound imaging with improved quality, decreased cost of manufacturing, increase the manufacturing yield and improved resolution (Eberle ¶0014-¶0017).

Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proudian as applied to claim 12 above and further in view of Little [US 20060058655 A1].
	As per claim 13, Proudian teaches claim 12 as discussed above.  Proudian further teaches wherein the primary controller comprises an echo amplifier configured to: receive, from the imaging element activated to receive the ultrasonic echoes, an electrical signal representative of the ultrasonic echoes; and output an amplified electrical signal (Proudian Fig 1 item 86, Col 17 lines 1-15).
Proudian does not expressly via the differential conductor pair.  
Little, in similar field of technology,  teaches using differential pair for transferring received data also (Proudian ¶0017 “Cable 25 (or 33) is preferably a pair of Low Voltage Differential Signal (LVDS) lines to transmit the digital data back and forth”).
In Proudian, the recitation is limited to transferring back data signals via the cable 28, but not specific to using differential pair.  This is taught in Little as mentioned above.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify system in Proudian by integrating LVDS for data transfer as in Little.  The motivation would be to achieve cable size reduction and performance gain (Little ¶0016)

Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proudian in view of Little as applied to claim 13 above and further in view of Iwama [US 20070106159 A1].
As per claim 14, Proudian in view of Little teaches claim 13 as discussed above.  Proudian in view of Little does not expressly teach wherein the echo amplifier comprises a differential amplifier. 
Iwama, in similar field of technology, teaches use of differential amplifier for echo reception (Iwama ¶0044, Fig 3 item 75).  
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify system in Proudian by integrating a differential amplifier as in Iwama.  The motivation would be to use predictable result of signal amplification (Little ¶0044) using known components and circuitry.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Proudian does not recite wherein the command signal comprises an address associated with an imaging element of the plurality of imaging elements, and wherein the primary controller is configured to provide the command signal to a secondary controller corresponding to the imaging element associated with the address.  Addressing of imaging elements are known, but examiner does not find it obvious to modify Proudian.  Further, examiner does not find any of the other references of the record anticipating the claim nor, find it obvious to modify references of record to show all limitations as recited.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793